Exhibit 10.1

 

Notice of Grant of Stock Options and Option Agreement

  Magma Design Automation, Inc.
ID: 77-0454924
5460 Bayfront Plaza
Santa Clara, CA 95054-3600 Name       Option Number:   000XXXX Address 1      
Plan:   2001 Address 2             City, State, Zip       ID:   xxx-xx-xxxx

 

Effective mm/dd/yyyy, you have been granted a(n) [Incentive] [Nonstatutory]
Stock Option to buy xxx shares of Magma Design Automation, Inc. (the Company)
stock at $xx.xx per share.

 

The total option price of the shares granted is $xx,xxx.xx.

 

Shares in each period will become fully vested on the date shown.

 

Shares

--------------------------------------------------------------------------------

  

Vest Type

--------------------------------------------------------------------------------

  

Full Vest

--------------------------------------------------------------------------------

  

Expiration

--------------------------------------------------------------------------------

xxx

  

On Vest Date

  

mm/dd/yyyy

  

mm/dd/yyyy

x,xxx

  

Monthly

  

mm/dd/yyyy

  

mm/dd/yyyy

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

--------------------------------------------------------------------------------

      

 

--------------------------------------------------------------------------------

Magma Design Automation, Inc.

       Date

 

--------------------------------------------------------------------------------

      

 

--------------------------------------------------------------------------------

Optionee Name

       Date



--------------------------------------------------------------------------------

[For U.S. Employees]

 

STOCK OPTION AGREEMENT

 

TERMS AND CONDITIONS

 

MAGMA DESIGN AUTOMATION, INC.

 

2001 Stock Incentive Plan

 

THIS STOCK OPTION AGREEMENT TERMS AND CONDITIONS (the “Agreement”), together
with the Notice of Stock Option Grant (the “Notice of Grant”) to which this
Agreement is attached, constitute the Stock Option Agreement referred to in the
Magma Design Automation, Inc. 2001 Stock Incentive Plan (the “Plan”) with
respect to the option granted to you pursuant to the Notice of Grant (the
“Option”). This Option is intended to be an Incentive Stock Option or a
Nonstatutory Stock Option, as provided in the Notice of Grant.

 

1. Exercise

 

The Option evidenced by this Agreement becomes exercisable [insert vesting
schedule], as summarized in the Notice of Grant. Your rights to exercise the
Option accrue only for the time period you render Service to the Company
following your vesting commencement date. Your vesting commencement date is
[insert].

 

2. Term The Option expires on the date shown in the Notice of Grant, but in no
event later than the fifth anniversary of the Date of Grant set forth in the
Notice of Grant. The Option may expire earlier in connection with the
termination of your Service, as described below.

 

3. Regular Termination If your Service with the Company or a Subsidiary
terminates for any reason excluding death, Total and Permanent Disability or
Cause (as defined below), this Option will expire on the date three months after
your Termination Date. Your “Termination Date” will be the date you are no
longer actively providing Service to the Company.

 

4. Death or Disability If your Service with the Company or a Subsidiary
terminates as a result of your Total and Permanent Disability or death, this
Option will expire on the date six months after your Termination Date. If the
Option is an Incentive Stock Option, the Option will cease to be treated as an
Incentive Stock Option if not exercised within three months after termination of
Service.

 

5. Cause If your Service with the Company or a Subsidiary terminates for Cause,
this Option will expire on the date seven days following your Termination Date.
For purposes of this section, “Cause” shall mean (i) continued failure to
perform substantially your duties, which standard of duties shall be referenced
to the standards set by the Company at the date of this Agreement (other than as
a result of sickness, accident or similar cause beyond your reasonable control)
after receipt of a written warning and your being given thirty (30) days to cure
the failure; (ii) willful misconduct or gross negligence, which is demonstrably
injurious to the Company or any of its Subsidiaries, including without
limitation willful or grossly negligent failure to perform your material duties
as an officer or employee of the Company or any of its Subsidiaries or a
material breach of this Agreement, your employment agreement (if any) or your
Proprietary Information and Inventions Agreement with the Company;
(iii) conviction of or plea of nolo contendere to a felony; or (iv) commission
of an act of fraud against, or the misappropriation of property belonging to,
the Company or any affiliated company, employee, customer or supplier of the
Company.

 

6. Leaves of Absence For purposes of this Option, your Service does not
terminate when you go on a military leave of absence, a sick leave of absence or
another bona fide leave of absence, if the leave of absence was approved by the
Company in writing and if continued crediting of Service is required by the
terms of the leave or by applicable law. Your Service will terminate when the
approved leave of absence ends unless you immediately return to active
employment. Except as provided by applicable law, or unless expressly provided
in writing pursuant to a Company-approved leave of absence, the period of the
approved leave of absence will not be credited as Service to the Company for the
purposes of determining when your Option vests. In accordance with the preceding
sentence, the dates on which the Option would otherwise vest will be postponed
by the number of days of the approved leave of absence.



--------------------------------------------------------------------------------

7. Restrictions on Exercise The Company will not permit you to exercise this
Option if the issuance of Shares at that time would violate any law or
regulation. The exercise of this Option and the issuance of the Shares upon such
exercise is subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required. No Shares will be issued or delivered to you under the Plan unless
and until there has been compliance with such applicable laws.

 

8. Notice of Exercise When you wish to exercise this Option you must notify the
Company by completing the Notice of Stock Option Exercise in the form attached
to this Agreement (or such other form approved by the Company) (the “Notice of
Exercise”) and filing it with the Treasury Department of the Company. The
exercise of your Option will be effective when the Notice of Exercise and
payment of the Exercise Price is received by the Company. In the case of a
cashless exercise through a securities broker approved by the Company, the
Notice of Exercise form must be filed in advance and approved by the Company
prior to placing the order with the broker. This Notice of Exercise form may be
superseded by a Company-sponsored web-based trading program that includes
security measures sufficient to ensure your identification, such that your entry
of a web-based exercise or cashless exercise constitutes your request and
authorization to exercise the Option. If someone else wants to exercise this
Option after your death, that person must prove to the Company’s satisfaction
that he or she is entitled to do so.

 

9. Form of Payment. Payment may be made (i) by personal check, a cashier’s check
or a money order, (ii) in shares of Company Stock which have been owned by you
or your representative for more than twelve (12) months and which are
surrendered to the Company in good form for transfer, or (iii) by delivering a
Committee-approved form of irrevocable direction to a securities broker approved
by the Company to sell all or part of the Shares subject to the Option and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
aggregate Exercise Price and any federal, state or local withholding taxes. In
the case of a cashless exercise, the balance of the sale proceeds will be
delivered to you and you will not receive any Shares. In the case of any other
exercise method described herein, as soon as practicable after the date you
exercise your Option, the Company shall issue to you the purchased Shares, (as
evidenced by the appropriate entry in the books of the Company or a duly
authorized transfer agent of the Company). Notwithstanding the foregoing, a form
of payment will not be available if the Committee determines, in its sole and
absolute discretion, that such form of payment could violate any law or
regulation.

 

10. Withholding Taxes and Stock Withholding. You will not be allowed to exercise
this Option unless you make arrangements acceptable to the Company to pay any
federal, state or local withholding taxes that may be due as a result of the
Option exercise. These arrangements may include withholding Shares of Company
Stock that otherwise would be issued to you when you exercise this Option. The
value of these Shares, determined as of the effective date of Option exercise,
will be applied to the withholding taxes.

 

11. Restrictions on Resale. By entering into this Stock Option Agreement Terms
and Conditions, you agree not to sell any Shares at a time when applicable laws
or Company policies prohibit a sale. This restriction will apply as long as you
are providing Service to the Company or a Subsidiary.

 

12. Transfer of Option. Prior to your death, only you can exercise this Option.
You cannot sell, transfer, assign, pledge or otherwise alienate this Option. For
instance, you may not sell this Option or use it as security for a loan. If you
attempt to do any of these things, this Option will immediately become invalid.
You may in any event dispose of this Option in your will. Regardless of any
marital property settlement agreement, the Company is not obligated to honor a
notice of exercise from your former spouse, nor is the Company obligated to
recognize your former spouse’s interest in your Option in any other way.

 

13. Retention Rights. Neither your Option nor this Agreement gives you the right
to be retained by the Company or a Subsidiary in any capacity. The Company and
its Subsidiaries reserve the right to terminate your Service at any time, with
or without Cause.

 

14. Stockholder Rights. You have no rights as a stockholder of the Company until
you have exercised this Option by giving the required Notice of Exercise to the
Company and paying the Exercise Price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan.

 

15. Adjustments. In the event of a stock split, a stock dividend or a similar
change in Company Stock, the number of Shares subject to this Option and the
Exercise Price per share may be adjusted pursuant to the Plan.



--------------------------------------------------------------------------------

16. Applicable Law. This Option grant and the provisions of this Agreement will
be interpreted and enforced under the laws of the State of California (without
regard to choice-of-law provisions).

 

17. The Plan and Other Agreements. The text of the Plan is incorporated in this
Agreement by reference. Capitalized terms used herein and not defined shall have
the meanings set forth in the Plan. This Agreement, the Notice of Grant, the
Notice of Exercise and the Plan constitute the entire understanding between you
and the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning the Option are superseded. This Agreement, the Notice of
Grant and the Notice of Exercise may be amended only by another written
agreement, signed by both you and the Company.

 

18. Severability The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

19. Electronic Delivery The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under the Plan or future
Options that may be granted under the Plan by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED IN THE NOTICE OF GRANT, THE

AGREEMENT, THE NOTICE OF EXERCISE AND THE PLAN, AND ACKNOWLEDGE

RECEIPT OF A COPY OF THE PLAN